SUPPLEMENT DATED MAY 3, 2012 TO PROSPECTUS DATED MAY 1, 2012 WEALTHQUEST III VARIABLE ANNUITY ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE ANNUITY SEPARATE ACCOUNT This supplement updates certain information contained in your Prospectus. Please read it carefully and keep it with your prospectus for future reference. The following changes are made to correct a typographical error in an address: 1. On the Front Cover, the following is amended to read: To make Service, Transaction Requests, or Additional Purchase Payments, mail to: American National Insurance Company Processing Center, Variable Contracts P.O. Box 696893, San Antonio, Texas 78269 Proper Lockbox Payments may also be sent to P. O. Box 4531, Houston, Texas77210-4531 2. On Page 61, the following sentence within the “Ways to Make Purchase Payments” section is amended to read: If you receive a billing statement, you may send a Proper Lockbox Payment in the pre-printed envelope to our lockbox at P.O. Box 4531, Houston, Texas 77210-4531.
